Mr. Justice Campbell
delivered the opinion of the court:
In a proceeding pending in the district 'court entitled In re Qrcmd Jury, the district attorney, sheriff and coroner were removed or suspended from office and restrained from discharging their official duties in connection with the summoning of a grand jury, and, while certain investigations, concerning which the court might charge, were being made by the grand jury in case it should be called and impaneled. Each one of these officers sued out a separate writ of error to review the several judgment of removal rendered against him, which,- as the same questions are involved in each, were consolidated for hearing in this court as one cause, and will be disposed of in the one opinion. A supersedeas to each judgment was issued, which had the effect of suspending its enforcement. Whether a grand jury, as petitioned for, was ever impaneled, we do not know. Certain it is that the term of office of the'then presiding judge, and of these complaining public officers, and the term of court at which the writ for the jury, if issued, would- have been made returnable, have long since expired. Hence, these cases are no longer live ones. The mooted questions are purely academic, and if decided either way would not, and could not, affect plaintiffs in error in the discharge of their official duties. The proceedings as to all of them are, therefore, dismissed, and the causes remanded with instructions to the district court to have the appropriate orders entered.

Dismissed and remanded.

Chief Justice Steele and Mr. Justice Musser concur.